         Case 1:19-cr-10080-NMG Document 317 Filed 04/09/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
UNITED STATES OF AMERICA                        )
                                                )
                                                )
            v.                                  )  No. 19-CR-10080-NMG
                                                )
                                                )
DAVID SIDOO, et al.,                            )
                                                )
                        Defendants              )
                                                 )


               GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER

       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United States of

America, by and through Eric S. Rosen, Justin D. O’Connell, and Leslie A. Wright, Assistant

United States Attorneys, hereby respectfully requests a protective order covering documents and

information to be disclosed to the defendants in this case. As grounds for this motion, the

Government states as follows:

                                         BACKGROUND

       As the Court is aware, the above-captioned case arose out of the criminal investigation of

a large-scale bribery and fraud ring operated by Rick Singer and others. The investigation focused,

in part, on parents of students who paid large bribes through Singer’s organizations, the Edge

College & Career Network, LLC and the Key Worldwide Foundation, to: (a) college entrance

exam administrators to allow third parties to facilitate cheating on college entrance exams; and/or

(b) university athletic coaches and administrators to designate applicants as purported athletic

recruits thereby facilitating their admission to various universities. The investigation has resulted
         Case 1:19-cr-10080-NMG Document 317 Filed 04/09/19 Page 2 of 4



in charges against a large number of defendants in what has been widely publicized as the college

admissions case.

       The charges are now primarily set forth in two indictments. See 19-CR-10081-IT and 19-

CR-10080. The Government anticipates providing voluminous discovery to the defendants in both

cases. The discovery at issue here is highly sensitive and confidential. In that regard, the

Government has collected the following broad categories of information throughout its

investigation:

           •     Wiretap and consensual recordings;

           •     Financial records obtained from banks and other institutions;

           •     Academic records from both high schools and colleges;

           •     E-mails and other electronic evidence obtained through search warrants, wiretap
                 interceptions, and subpoenas;

           •     Surveillance photographs;

           •     Legal process, including wiretap orders and search warrant affidavits; and

           •     Other records obtained through grand jury subpoenas.

                           REQUEST FOR A PROTECTIVE ORDER

       Pursuant to Federal Rule of Criminal Procedure 16(d)(1) and Local Rule 116.6, the United

States respectfully requests that this Court issue the attached protective order to ensure that the

documents and information (hereinafter, the “discovery materials”) to be disclosed to the

defendants will be used solely for the purpose of enabling the defendants to prepare a defense in

this case and will not be further disclosed or disseminated.

       A protective order is appropriate and needed in this case. Specifically, the disclosure or

dissemination of the discovery materials beyond the defendants would reveal personal

identification, health, and other sensitive information of witnesses and other third-party



                                                  2
        Case 1:19-cr-10080-NMG Document 317 Filed 04/09/19 Page 3 of 4



individuals. As noted, the discovery materials include high school records, college entrance exam

records (including exam scores), college applications, and medical records (including

psychological evaluations) for children of the defendants as well as other third-party individuals.

The discovery materials also include personal and financial information of the defendants and third

parties, including bank records and tax records. The discovery materials further include

information concerning uncharged co-conspirators and targets of the investigation who have not

yet been publicly charged. Courts in this district and nationwide have acknowledged the

importance of safeguarding personal identification, financial, and health information from

unnecessary disclosure. See, e.g., Local Rule 5.3; Fed. R. Crim. P. 49.1.

       For the above reasons, the United States respectfully requests that the Court grant this

motion and issue the proposed protective order submitted herewith. The United States further

requests that once this case is concluded, the Court order the defendants to return or destroy the

discovery materials.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     UNITED STATES ATTORNEY

Dated: April 9, 2019                         By:     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     Assistant United States Attorneys
                                                     John Joseph Moakley Courthouse
                                                     One Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210
                                                     Tel: (617) 748-3100
                                                     Eric.Rosen@usdoj.gov
                                                     Justin.O’Connell@usdoj.gov
                                                     Leslie.Wright@usdoj.gov




                                                3
         Case 1:19-cr-10080-NMG Document 317 Filed 04/09/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants identified on the Notice of Electronic Filing (NEF) and mailed to all
those not participating in ECF.


Dated: April 9, 2019                                 By:     /s/ Eric S. Rosen
                                                             ERIC S. ROSEN
                                                             Assistant United States Attorney




                                                 4
